Citation Nr: 9923515	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a disability rating in excess of 
20 percent for the lateral meniscectomy with chondromalacia 
and degenerative changes of the right knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to September 
1969.  These matters come to the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for the left knee 
disorder and denied entitlement to a disability rating in 
excess of 10 percent for the right knee disorder.  The 
veteran has perfected an appeal of that decision.

In an April 1996 rating decision the RO increased the 
disability rating for the right knee disorder from 10 to 
20 percent.  The veteran has not, however, withdrawn his 
appeal of the assigned rating, and the Board finds that the 
issue of entitlement to an increased rating for the right 
knee disorder remains within its jurisdiction.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in a claim for an increased 
rating, the veteran will be presumed to be seeking the 
maximum benefit allowed by law and a claim remains in 
controversy where less than the maximum available benefit is 
awarded).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
knee disorder is not supported by competent medical evidence 
showing that the left knee disorder is related to an in-
service disease or injury or a service-connected disorder.

2.  The lateral meniscectomy with chondromalacia and 
degenerative changes of the right knee are manifested by X-
ray evidence of degenerative arthritis, range of motion from 
five to 120 degrees, chronic swelling, pain, crepitance, 
lateral instability, limited endurance, and the inability to 
walk without the assistance of a knee brace and cane.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a 30 percent disability rating and a 
separate 10 percent disability rating for the lateral 
meniscectomy with chondromalacia and degenerative changes of 
the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5257, and 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he complained 
of pain in the right knee in November 1966, February 1967, 
and October 1967.  In April 1968 he reported having fallen 
while playing football and injuring his knee.  The April 1968 
treatment notes indicate that the injury was to the left 
knee, but a June 1968 treatment note shows that the injury 
was to the right knee.  In July 1968 the diagnosis of 
internal derangement of the right knee was given, for which 
the veteran underwent a lateral meniscectomy.  He continued 
to complain of right knee pain and swelling following the 
surgery, but made no reference to any problems with the left 
knee.  The report of his separation examination shows that he 
had had surgery on the right knee, but no abnormalities of 
the knees was recorded as a result of the examination.

In a February 1982 rating decision the RO granted service 
connection for lateral meniscectomy of the right knee and 
assigned a 10 percent rating for the disorder.  This 
determination was based on the results of a February 1982 VA 
examination, which showed that the veteran experienced pain 
and giving way in the right knee and that the anterior-
posterior ligaments were very lax.

A September 1982 VA hospital summary indicates that 
arthroscopy was performed on the right knee, which revealed 
significant chondromalacia of the patellar articular surface.  
The physician performed a lateral retinacular release at that 
time.  An X-ray study that was performed in January 1983 
revealed narrowing of the medial joint space with 
hypertrophic spurring about the knee and patella, which were 
described as moderate degenerative changes.  VA treatment 
records indicate that the veteran continued to receive 
treatment for his right knee complaints, including pain and 
occasional locking, that consisted of medication and a knee 
brace.  His disorder was characterized as progressive 
degenerative changes in the right knee.

VA treatment records also show that in August 1992 the 
veteran reported that the right knee rarely locked, and that 
he had good relief of pain with oral medication.  An X-ray 
study revealed what was described as mild degenerative joint 
disease.  The veteran was noted to be wearing a right knee 
brace.

In May 1993 the veteran complained of pain in both knees, 
right greater than left.  He also reported that his knees 
locked and occasionally gave way, and that he received some 
relief with oral medication.  Examination revealed bilateral 
crepitance and tenderness on range of motion, right greater 
than left; no effusion; and stable ligaments.  An X-ray study 
showed subchondral sclerosis with osteophytes and narrowing 
of the lateral joint space to 2.5 millimeters.  The treating 
physician described the right knee disorder as severe 
degenerative joint disease with worsening pain, which would 
likely result in a total knee replacement.  The veteran 
received an injection of a steroid and anesthetic, and was 
instructed to continue his oral medication.

In November 1993 the veteran complained of pain, swelling, 
and giving way in the left knee of five or six years in 
duration.  In December 1993 he underwent arthroscopic surgery 
on the left knee, which revealed degenerative joint disease 
and a torn lateral meniscus.  At that time the physician 
performed a lateral meniscectomy, chondroplasty of the 
trochlea, and a partial synovectomy of the left knee.

In his January 1995 substantive appeal the veteran asserted 
that he was entitled to an increased rating for the right 
knee disability because he had to wear a brace on the knee 
and due to pain, stiffness, and giving way of the knee.  He 
also stated that the right knee locked all the time.  He 
reported having received injections in the knee to relieve 
the pain, and that he took pain medication daily.  He also 
asserted that his right knee disability caused the problems 
with his left knee.

In January 1994 the veteran was noted to have bilateral 
lateral compartment degenerative joint disease, for which he 
received injections in the knees.  A January 1995 treatment 
note shows that the range of motion of one knee was zero to 
120 degrees, and that the range of motion of the other knee 
was zero to 130 degrees; the knee to which each range of 
motion applied was not specified.  There was also 3+ effusion 
in one knee and 1+ effusion in the other.  The veteran 
received an injection in the right knee at that time.

In September 1995 the treating physician noted that the 
veteran's employment required him to stand seven hours a day, 
which was causing bilateral knee pain.  The veteran denied 
any swelling in the knees, but reported occasional giving way 
of the knees, the left knee being worse than the right.  He 
also reported occasional catching and popping, but denied any 
actual locking.  He took Motrin for the pain and used a cane 
to ambulate.  Examination revealed moderate effusion 
bilaterally, palpable osteophytes and tenderness along the 
lateral and medial joint lines bilaterally, patellofemoral 
crepitance with the range of motion bilaterally, and tender 
patellae facets, but no significant laxity.  The disorder was 
diagnosed as osteoarthritis of the bilateral knees, left 
greater than right, which was again treated with an injection 
in the knees.

An X-ray study in September 1995 showed degenerative changes 
in both knees, left greater than right, and moderate joint 
effusion, right greater than left.  The physician found that 
the X-ray study documented mild worsening from a study 
conducted in 1993.

Examination in January 1996 revealed effusion in the right 
knee, severe crepitance in both knees, and lateral laxity in 
both knees.  At that time the veteran received an additional 
injection in both knees.

The report of an April 1996 VA examination shows that the 
veteran reported having fallen and injuring his right knee in 
April 1968, and that his left knee became painful early in 
1993, which resulted in the arthroscopic surgery in December 
1993.  At the time of the examination he complained of the 
right knee giving out twice a week, and of pain every night 
that caused him to awaken.  Ambulation was reduced to one 
mile in one-half hour, he could not jog or squat, climbing 
stairs was difficult, and he had to keep moving the knee 
while sitting in order to alleviate the pain.  

Examination showed swelling, effusion, and deformity in both 
knees, the right greater than the left; minimal ligamentous 
looseness in the left knee; and range of motion in the right 
knee from zero to 120 degrees.  There was no tenderness in 
either knee, and both feet lined up properly with weight 
bearing.  The examiner provided diagnoses of gonarthrosis, 
bilateral; effusion, bilateral, secondary to chronic 
synovitis; and chondromalacia.  The examiner also provided 
the opinion that there was no causative relationship between 
the gonarthrosis of the left knee and that of the right knee.

In conjunction with an October 1997 VA examination the 
veteran reported having injured his right knee in 1967 or 
1968 due to a fall.  He also reported having severe pain 
70 percent of the time, moderate swelling, and a giving way 
sensation once or twice daily, with a tendency to fall.  He 
stated that pain in the left knee started five or six years 
previously, and he denied any injury to the left knee while 
in service.  Examination showed popping in the right knee; an 
antalgic gait; that the circumference of the right knee was 
13.5 inches, compared to 15.25 inches on the left; chronic 
swelling; lateral instability, right greater than left; and 
range of motion of the right knee from five to 120 degrees.  

In describing the limitation of function due to the knee 
disability, the examiner stated that ambulation was limited 
to two miles daily, with the assistance of a knee brace and 
cane, which the veteran used when walking; inability to jog; 
difficulty sitting due to the need to elevate the knee; and 
increased pain in the knee when using stairs or bending.  The 
examiner also stated that the problems with the left knee 
began five or six years previously and that there was no 
injury to the left knee while in service, so that the left 
knee disorder was not related to service.  The examiner 
further stated that the veteran reported having been told by 
his orthopedist that the strain put on the left knee because 
of the right knee pain over the years could have caused or 
aggravated the left knee disorder.  The examiner interpreted 
an X-ray study as revealing moderately severe degenerative 
joint disease in both knees, the right greater than the left.

In April 1998 the RO instructed the veteran to obtain a 
statement from the orthopedist who had told him that the left 
knee disorder was due to the right knee condition.  The 
veteran did not provide the statement.

An October 1998 VA treatment record indicates that the 
veteran reported that the pain in his knees was greatest at 
night, and that he took pain medication daily.  He also 
reported doing "pretty good" during the day, unless he 
walked a lot.  He stated that his knees occasionally gave 
way, but he denied having fallen.  The physician noted that 
he walked with a cane, and that he received up to three 
months of pain relief following an injection.  Examination of 
the right knee showed valgus alignment, moderate effusion, 
lateral pseudolaxity, negative Lachman's and McMurray's 
signs, and patella crepitance.

II.  Service Connection for Left Knee Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or is capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Therefore, if the determinant issue is 
one of medical etiology, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps v. Gober, at 
1468-69.  VA may, however, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103 (West 1991); see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  

The veteran told the examining physician in October 1997 that 
his orthopedist had told him that his left knee disorder was 
caused or aggravated by the service-connected right knee 
disability.  The RO instructed him to obtain a statement from 
the orthopedist to that effect, but none was provided.  The 
RO obtained the veteran's VA treatment records, which do not 
contain such an opinion.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996) (if VA is on notice of the existence of 
evidence that would make the claim well grounded, VA has a 
duty to notify the veteran of the need to submit that 
evidence).  The veteran has not indicated the existence of 
any other evidence that, if obtained, would make his claim 
well grounded.  VA has no further obligation, therefore, to 
notify him of the evidence needed to support his claim.  See 
Anglin v. West, 11 Vet. App. 361 (1998).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for the left 
knee disorder is not well grounded.  Although the medical 
evidence shows that the veteran has degenerative joint 
disease of the left knee, there is no competent medical 
evidence of record indicating a nexus between the disorder 
and an in-service disease or injury or a service-connected 
disability.  

Although the service medical records initially referenced an 
injury to the left knee, it was later determined that the 
injury actually occurred to the right knee.  The veteran 
denied having injured his left knee during service.  The 
examiner in October 1997 stated that the left knee disorder 
was not related to an in-service injury.  The Board finds, 
therefore, that the claim of entitlement to service 
connection for the left knee disorder is not supported by 
competent medical evidence showing a nexus between the 
current left knee disability and an in-service disease or 
injury.  See Wade v. West, 11 Vet. App. 302 (1998).

The veteran claims that his left knee disorder was caused or 
aggravated by the service-connected right knee disability, 
but he has not submitted any medical evidence in support of 
his contention.  The veteran's assertions are not probative 
because he is not competent to provide evidence of a 
relationship between medical disorders.  Grottveit, 5 Vet. 
App. at 93.  The VA examiners in April 1996 and October 1997 
provided the opinions that the right and left knee disorders 
were not related.

The provisions of 38 U.S.C.A. §§ 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999), essentially 
eliminate the need for nexus evidence for chronic diseases 
manifested to a compensable degree within one year of 
service.  In such a case it is presumed that the disease was 
incurred in service.  Degenerative arthritis is listed in 38 
C.F.R. § 3.309(a), as a chronic disease.  Although there has 
been a recent diagnosis of degenerative arthritis of the of 
the left knee, that disability was first identified decades 
after service.  Since there is no evidence that the 
disability was manifested within one year of service, service 
connection cannot be granted on a presumptive basis under the 
provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309

In the absence of competent medical evidence showing a nexus 
between the right and left knee disorders, the Board has 
determined that the claim of entitlement to service 
connection for a left knee disorder is not well grounded.  
Velez, 11 Vet. App. at 158.


III.  Increased Rating for Right Knee Disability

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records, the reports of VA examinations in April 1996 and 
October 1997, and the veteran's statements.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When service connection for the right knee disorder was 
granted in February 1982, it was evaluated under Diagnostic 
Code 5259 for the lateral meniscectomy.  Based on the 
subsequent medical evidence, in the April 1994 rating 
decision the RO evaluated the disability under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability.  
In the April 1996 rating decision the RO found that the 
manifestations of the right knee disorder were moderate, 
rather than slight, and increased the disability rating from 
10 to 20 percent.  38 C.F.R. § 4.71a.

The right knee disorder is manifested by X-ray evidence of 
degenerative arthritis, with range of motion from five 
degrees of extension to 120 degrees of flexion, and chronic 
swelling, pain, crepitance, and lateral instability, and a 
sensation of giving way once or twice daily.  The veteran 
uses a knee brace and a cane to ambulate, and is limited to 
walking two miles daily.  He cannot jog, he has difficulty 
sitting for long periods, and he has difficulty using stairs 
or bending the knee.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In addition to lateral instability that produces a 
sensation of giving way once or twice daily, the right knee 
disorder is manifested by chronic pain, swelling, crepitance, 
and the inability to walk without the assistance of a knee 
brace and cane.  The medical evidence shows that the right 
knee disability has been characterized as severe, and that it 
will likely result in a total knee replacement.  The X-ray 
studies have documented substantial structural changes in the 
knee joint due to the service-connected injury that support 
the veteran's subjective complaints.  The Board finds, 
therefore, that the combination of manifestations constitutes 
severe impairment of the knee, and that a 30 percent 
disability rating is warranted in accordance with Diagnostic 
Code 5257.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(the Board must consider all of the functional limitations 
resulting from the service-connected disability, even if the 
disability is not rated based on limitation of motion).

In addition to lateral instability, pain, swelling, and 
crepitance, the right knee disorder is manifested by X-ray 
evidence of degenerative arthritis.  If the veteran has 
arthritis as well as instability in the affected joint, the 
resulting disabilities may be rated separately under 
Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In accordance with Diagnostic Codes 
5260 and 5261, a compensable disability rating requires that 
flexion be limited to 45 degrees or that extension be limited 
to 10 degrees.  The evidence does not show that flexion of 
the right knee is limited to 45 degrees, or that extension is 
limited to 10 degrees.  

If the joint is affected by limitation of motion but the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating may apply in accordance 
with Diagnostic Code 5003.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  The documented range 
of motion of the right knee of five degrees of extension to 
120 degrees of extension does, therefore, constitute 
limitation of motion, although noncompensable pursuant to 
Diagnostic Codes 5260 and 5261.

If the limitation of motion is noncompensable under the 
diagnostic code for the joint involved, but meets the 
criteria for a 10 percent evaluation under Diagnostic Code 
5003, a separate 10 percent rating may be provided under 
Diagnostic Code 5003, in addition to the rating assigned 
under Diagnostic Code 5257.  VAOPGCPREC 9-98.  According to 
Diagnostic Code 5261, a zero percent rating applies if 
extension of the knee is limited to five degrees.  Because 
the extension of the right knee is limited to five degrees, 
the Board has determined that the veteran is entitled to a 
separate 10 percent disability rating for the right knee 
disability in accordance with Diagnostic Code 5003, to be 
combined with, not added to, the 30 percent rating assigned 
pursuant to Diagnostic Code 5257.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable 
to evaluations made pursuant to Diagnostic Code 5257.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Those 
regulations are applicable to evaluations based on Diagnostic 
Code 5003. VAOPGCPREC 9-98.  In this case, the veteran was 
found to be able to walk up to two miles before being limited 
by pain, and to have no tenderness of either joint space.  
Thus the Board does not find that he has functional 
limitation warranting more than the current 10 percent 
evaluation based on limitation of motion.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is denied.

A 30 percent disability rating and a separate 10 disability 
percent rating are granted for the lateral meniscectomy with 
chondromalacia and degenerative changes of the right knee, 
subject to the law and regulation pertaining to the payment 
of monetary benefits.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

